DETAILED ACTION
1	Applicant’s amendment received on June 27, 2021 in which claims 1, 11, 21, 23 and 24 were amended, has been fully considered and entered, but the arguments are not deemed to be persuasive.

REMARKS
The applicant argues that Craig focuses on server-side activity, and it fails to teach or suggest operation for client-side player input motion compensation as recited in claims 1, 11, 21 and 23, respectively.  The examiner respectfully disagrees. Craig in col. 3, lines 43-67 and col. 4, lines 31-45 teaches client-side player input.  Particularly, in col. 3, lines 43-67, Craig notes that “frames of video images or updates to one or more frames of video corresponding to one or more video games (including single and/or multi-player video games) are generated using a plurality pre-encoded tiles or macro-blocks, which are encoded prior to a request to initiate the one or more video games. A macro-block includes a set of pixels, for example, a 16-by-16 array of pixels. Generating the frames of video may include interrelating dc coefficients in adjacent macro-blocks, selecting a pre-determined motion vector and compensation data for adjacent macro-blocks, calculating a motion vector and compensation data for adjacent macro-blocks, and/or quantization factors for adjacent macro-blocks.”. In addition, in col. 4, lines 31-41, Craig further teaches that “This may include, for example, macro-blocks for information that is not available until the video game is requested, such as those corresponding to text (a user name) or simple animation. As will be explained in more detail below, motion vectors and/or compensation data corresponding to the animation may also be pre-encoded. Other macro-blocks may be dynamically generated in response to one or more user commands during the video game. The one or more user commands may determine a change in a game state for the video game, such as that based on a respective user action for a respective user or a respective set of users.”
To the examiner, the multiplayer configuration does not necessarily preclude client-side player input motion compensation.  Craig clearly indicates that “other macroblocks may be dynamically generated in response to one or more user commands during the video game.

The examiner will provide a rejection and indicate where the newly added limitations are met in the amended claims.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 11, 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Craig et al. (US Patent no. 9060101).

Regarding 1 and 11, Craig discloses a computer-implemented method for processing motion vectors (See Abstract, and col. 3, lines 32-41), the method comprising: transmitting a previously generated motion vector from a server to a client (See Craig col. 1, lines 65-67, col. 2, lines 1-5 and lines 15-22); receiving, at the client, the previously generated motion vector (See Craig col. 6, lines 8-16 and STB 140 or 1900; at the client, monitoring for input data (See Craig col. 20, lines 32-40); at the client, calculating a motion estimate based at least in part on the input data (See Craig col. 11, lines 25-42); and at the client, applying the previously generated motion vector as part of client-side player input motion compensation (See Craig col. 3, lines 43-67 and col. 4, lines 31-45), wherein the client initiates motion in a graphic interface at the client prior to receiving an actual motion vector, from the server, that indicates actual motion in encoded video in reaction to the input data (See Craig col. 3, lines 43-55, col. 4, lines 27-45).

As per claim 21, Craig discloses a computer-implemented method for processing motion vectors (See Abstract, and col. 3, lines 32-41), the method comprising: receiving, at a client, a previously generated motion vector from a server (See Craig col. 6, lines 8-16 and STB 140 or 1900); at the client, monitoring for input data (See Craig col. 20, lines 32-40); at the client, calculating a motion estimate based at least on the input data (See Craig col. 11, lines 25-42); and at the client, applying the previously generated motion vector as part of client-side player input motion compensation (See Craig col. 3, lines 43-67 and col. 4, lines 31-45, wherein the client initiates motion in a graphic interface prior to receiving an actual motion vector, from the server, that indicates actual motion in encoded video in reaction to the input data (See Craig col. 3, lines 43-55, col. 4, lines 27-45).

As per claim 23, Craig discloses a system for processing motion vectors, the system comprising one or more processing units and memory, wherein the system implements a client configured to perform operations comprising: receiving, at the client, a previously generated motion vector from a server; at the client, monitoring for input data (See Craig col. 6, lines 8-16 and STB 140 or 1900); at the client, calculating a motion estimate based at least in part on the input data (See Craig col. 11, lines 25-42); and at the client, applying the previously generated motion vector as part of client-side player input motion compensation (See Craig col. 3, lines 43-67 and col. 4, lines 31-45), wherein the client initiates motion in a graphic interface prior to receiving an actual motion vector, from the server, that indicates actual motion in encoded video in reaction to the input data (See Craig col. 3, lines 43-55, col. 4, lines 27-45).

IN THE EVENT THAT THE APPLICANT IS NOT SATISFIED WITH THE 35 USC 102 REJECTION PROVIDED FOR THE INDEPENDENT CLAIMS, THE EXAMINER IS PROVIDING AN ALTERNATIVE REJECTION BELOW.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-4, 9, 11-14, 19, 21-23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Craig et al. (US Patent no. 9,060,101) in view of Kikuchi (US Patent Application Publication no. 2010/0248826).

Regarding 1 and 11, Craig discloses a computer-implemented method for processing motion vectors (See Abstract, and col. 3, lines 32-41), the method comprising: transmitting a previously generated motion vector from a server to a client (See Craig col. 1, lines 65-67, col. 2, lines 1-5 and lines 15-22); receiving, at the client, the previously generated motion vector (See Craig col. 6, lines 8-16 and STB 140 or 1900); at the client, calculating a motion estimate based at least in part on the input data (See Craig col. 11, lines 25-42); and at the client, applying the previously generated motion vector as part of client-side player input motion compensation (See Craig col. 3, lines 43-67 and col. 4, lines 31-45), wherein the client initiates motion prior to receiving the actual motion vector, from the server, that indicates the actual motion in the encoded video in reaction to the input data (See Craig col. 3, lines 43-55, col. 4, lines 27-45).
	It is noted that although provides user commands to determine change in the video game state where high resolution graphics are referred to as movable objects (See Craig col. 4, lines 34-45), Craig is silent about the graphic interface.
	However, Kikuchi teaches a computer implemented method including a previously generated motion vector to initiate motion in a graphic interface prior to receiving an actual motion vector from the server as claimed (See Kikuchi [0032]-[0033], [0036] and [0037]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Craig’s method of processing motion vector to incorporate Kikuchi’s step of including a previously generated motion vector to initiate motion in a graphic interface prior to receiving an actual motion vector from the server.  The motivation for performing such a modification in Craig is to be able to control the progress of the game while monitoring the storage status.

As per claim 21, Craig discloses a computer-implemented method for processing motion vectors (See Abstract, and col. 3, lines 32-41), the method comprising: receiving, at a client, a previously generated motion vector from a server (See Craig col. 6, lines 8-16 and STB 140 or 1900); at the client, monitoring for input data (See Craig col. 20, lines 32-40); at the client, calculating a motion estimate based at least in part of the input data (See Craig col. 11, lines 25-42); and at the client, applying the previously generated motion vector as part of client-side player input motion compensation (See Craig col. 3, lines 43-67 and col. 4, lines 31-45), wherein the client initiates motion prior to receiving an actual motion vector, from the server, that indicates actual motion in encoded video in reaction to the input data (See Craig col. 3, lines 43-55, col. 4, lines 27-45).
It is noted that although provides user commands to determine change in the video game state where high resolution graphics are referred to as movable objects (See Craig col. 4, lines 34-45), Craig is silent about the graphic interface.
	However, Kikuchi teaches a computer implemented method including a previously generated motion vector to initiate motion in a graphic interface prior to receiving an actual motion vector from the server as claimed (See Kikuchi [0032]-[0033], [0036] and [0037]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Craig’s method of processing motion vector to incorporate Kikuchi’s step of including a previously generated motion vector to initiate motion in a graphic interface prior to receiving an actual motion vector from the server.  The motivation for performing such a modification in Craig is to be able to control the progress of the game while monitoring the storage status.

As per claim 23, Craig discloses a system for processing motion vectors, the system comprising one or more processing units and memory, wherein the system implements a client configured to perform operations comprising: receiving, at the client, a previously generated motion vector from a server; at the client, monitoring for input data (See Craig col. 6, lines 8-16 and STB 140 or 1900); at the client, calculating a motion estimate based at least in part on the input data (See Craig col. 11, lines 25-42); and at the client, applying the previously generated motion vector as part of client-side player input motion compensation (See Craig col. 3, lines 43-67 and col. 4, lines 31-45), wherein the client initiates motion prior to receiving an actual motion vector, from the server, that indicates actual motion in encoded video in reaction to the input data (See Craig col. 3, lines 43-55, col. 4, lines 27-45).
It is noted that although provides user commands to determine change in the video game state where high resolution graphics are referred to as movable objects (See Craig col. 4, lines 34-45), Craig is silent about the graphic interface.
	However, Kikuchi teaches a computer implemented method including a previously generated motion vector to initiate motion in a graphic interface prior to receiving an actual motion vector from the server as claimed (See Kikuchi [0032]-[0033], [0036] and [0037]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Craig’s method of processing motion vector to incorporate Kikuchi’s step of including a previously generated motion vector to initiate motion in a graphic interface prior to receiving an actual motion vector from the server.  The motivation for performing such a modification in Craig is to be able to control the progress of the game while monitoring the storage status.

As per claims 2-3, 9, 12-13, and 19, the combination of Craig and Kikuchi further teaches storing the previously generated motion vector in a cache (See Craig col. 3, lines 41-55, col. 4, lines 57-67 and col. 5, lines 47-60), and scaling the previously generated motion vectors (See Craig col. 6, lines 27-39 and col. 16, lines 13-33, and lines 34-47).

As per claims 4 and 14, the combination of Craig and Kikuchi further teaches transmitting a context update from the server to the client to disable application of the stored motion vector library (See Craig col. 16, lines 61-67, col. 17, lines 1-7, and col. 19, lines 53-65).

As per claims 22 and 24, most of the limitations of these claims have been noted in the above rejection of claims 21 and 23.  In addition, the combination of Craig and Kikuchi further teaches, at the client, decoding the encoded video, including compensating for the application of the previously generated motion vector in place of the actual motion vector (See Craig col. 20, lines 20-40 and lines 57-64).

8.	Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Craig et al. (US Patent no. 9,060,101) in view of Kikuchi (US Patent Application Publication no. 2010/0248826) as applied to claims 1 and 11 above, and further in view of Shah (US Patent Application Publication no. 2015/0088942).

Regarding claims 6-7 and 16-17, most of the limitations of these claims have been noted in the above rejection of claims 1 and 11.
	It is noted that the combination of Craig and Kikuchi is silent about a correlation tag, wherein the correlation tag is associated with the input data from the user as specified in the claims.
	However, Shah discloses a transmission method wherein an instruction comprises a correlation tag, wherein the correlation tag is associated with the input data from the user (See Shah [0097], and [0116]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the transmission step  of the combination of Craig and Kikuchi to incorporating the teachings of Shah wherein an instruction comprises a correlation tag, wherein the correlation tag is associated with the input data from the user.  The motivation for performing such a modification in the combination of Craig and Kikuchi is to facilitate seamless, secure sharing of resources between computing devices in a local network and seamless as taught by Shah (See [0003]).

As per claims 8 and 18, the combination of Craig and Kikuchi further teaches a blending technique as claimed in Craig’s col 4, lines 46-56 and col. 12, lines 22-46).

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424